UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7552


DAVID ROBINSON,

                  Petitioner – Appellant,

          v.

VANCE LAUGHLIN;      THE   ATTORNEY   GENERAL   OF   THE   STATE   OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01800-PJM)


Submitted:   January 13, 2011                Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Robinson, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, for Appellee The Attorney
General of the State of Maryland.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Robinson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and denying his Fed. R. Civ. P. 59(e) motion.                            These orders are

not    appealable       unless       a    circuit     justice      or    judge     issues    a

certificate       of     appealability.              See     28    U.S.C.      § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                  When the district court denies relief

on    the    merits,          a     prisoner       satisfies       this        standard     by

demonstrating          that       reasonable       jurists    would       find    that     the

district    court’s       assessment         of    the     constitutional         claims    is

debatable    or    wrong.           Slack    v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at    484-85.      We     have       independently         reviewed      the     record    and

conclude    that       Robinson       has   not     made     the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            We dispense with oral argument because the facts and

legal   contentions           are    adequately      presented       in     the   materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3